Title: From Benjamin Franklin to Christopher Gadsden, 12 June 1779
From: Franklin, Benjamin
To: Gadsden, Christopher


Sir,
Passy, june 12. 1779.
I received the honour of yours by Commodore Gillon, and have done every thing in my Power to forward his Undertaking. But the present Circumstances here have prevented that Success which at another time he might have promised himself.
I am glad to hear that you Continue well and active in your Country’s Cause, being, with Sincere Esteem Sir Your most obed. & most hum. ser.
Honble. Christ. Gadsden Esqr.
